UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1252


RALORD ALLAH LAO TUNG,

                Plaintiff - Appellant,

          v.

JEH CHARLES JOHNSON, Secretary of Homeland Security; SARAH
TAYLOR, District Director and Field Office Director, USCIS
Washington District Office; KIMBERLY ZANOTTI, District
Director and Field Office Director, USCIS Washington
District Office; LEON RODRIGUEZ, Director U.S. Citizenship
and Immigration Services; LORI SCIALABBA, Acting Deputy
Director U.S. Citizenship and Immigration Services; LORETTA
LYNCH, Attorney General U.S. Department of Justice,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:15-cv-01216-LMB-IDD)


Submitted:   November 29, 2016            Decided:   December 13, 2016


Before GREGORY, Chief Judge, and WILKINSON and FLOYD, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Arnedo S. Valera, LAW OFFICES OF VALERA & ASSOCIATES, Fairfax,
Virginia, for Appellant.      Dana J. Boente, United States
Attorney, Antonia Konkoly, Assistant    United   States   Attorney,
Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Ralord Allah Lao Tung appeals from the district court’s

order granting summary judgment to Defendants and denying his

motion for summary judgment on his petition seeking review of

the   denial       by   the    United       States   Citizenship       and   Immigration

Services      (USCIS)         of      his    application         for   naturalization.

We affirm.

      We review a decision denying a naturalization application

de novo and similarly review de novo a district court’s award of

summary judgment.             Injeti v. USCIS, 737 F.3d 311, 315 (4th Cir.

2013).      The district court’s denial of Tung’s summary judgment

motion also is subject to review in this appeal, Bauer v. Lynch,

812 F.3d 340, 351 (4th Cir.), cert. denied, ___ S. Ct. ___, No.

15–1489, 2016 WL 3219060 (U.S. Oct. 31, 2016), and, like the

award of summary judgment to Defendants, is reviewed de novo.

See Henson v. Liggett Grp., Inc., 61 F.3d 270, 274 (4th Cir.

1995).      We conclude after review of the record and the parties’

briefs      that    the   district          court    did   not    reversibly    err   in

granting summary judgment to Defendants, denying Tung’s motion

for summary judgment, and affirming the USCIS’ denial of Tung’s

application for naturalization.

      The    district         court    determined     that   Tung’s      1995   Virginia

state conviction for robbery qualified as an aggravated felony

under the Immigration and Nationality Act (INA) in that it was

                                               3
both a crime of violence and a theft offense, see 8 U.S.C.

§ 1101(a)(43)(F)-(G) (2012), that the conviction served as an

absolute    bar    to     establishing          the       prerequisite         of       good   moral

character required for naturalization, and that the waiver of

removability Tung received under former § 212(c) of the INA had

no   bearing      on    the    status      of       his    robbery       conviction            as    an

aggravated       felony       and   thus    no       bearing    on       whether          he   could

establish       good      moral     character.               Tung        v.        Johnson,         159
F. Supp. 3d 677, 681-88 (E.D. Va. 2016).

       On appeal, Tung argues that the district court erred in

concluding that his robbery conviction was an aggravated felony

under    the     INA    because     it     does       not    qualify          as    a     crime      of

violence.         Tung,       however,     does       not     challenge            the    district

court’s conclusion that his robbery conviction qualifies as an

aggravated      felony     under     the    INA       because       it   also        is    a   theft

offense.       By failing to challenge this additional determination,

Tung has waived review of it.                       See Snyder v. Phelps, 580 F.3d
206,    216-17    (4th     Cir.     2009).          Tung     thus    fails         to     establish

reversible error in the conclusion that his robbery conviction

qualifies as an aggravated felony under the INA because it is a

theft offense, and there is no need for this court to determine

whether the conviction additionally qualifies as an aggravated

felony under the INA because it is a crime of violence.



                                                4
     Next,     Tung   argues    that,   even     if    his    robbery       conviction

qualifies as an aggravated felony, the district court erred in

determining that the conviction categorically barred him from

establishing     good     moral     character         because      the      conviction

occurred more than five years prior to the date on which he

filed his naturalization application.                  See 8 U.S.C. § 1427(a)

(2012).   We reject Tung’s argument in this regard as a meritless

effort that would render null applicable amendments to the INA

imposed   by   the    Immigration    Act    of   1990,       the   Immigration     and

Nationality Technical Corrections Act of 1994, and the Illegal

Immigration     Reform    and   Immigrant    Responsibility           Act    of   1996.

See Stone v. INS, 514 U.S. 386, 397 (1995) (“When Congress acts

to amend a statute, we presume it intends its amendment to have

real and substantial effect.”); Chan v. Gantner, 464 F.3d 289,

293-94 (2d Cir. 2006) (rejecting applicant’s arguments that only

the five-year period referenced in 8 U.S.C. § 1427(a) applied to

aggravated felony conviction and confirming that “an applicant

convicted of an aggravated felony is precluded under 8 U.S.C. §

1101(f)(8)     [(2012)]   from    establishing        good    moral      character”).

We also reject as without merit Tung’s argument that 8 C.F.R.

§ 316.10(b)(1)(ii) (2016) — which provides that any conviction

for an aggravated felony that occurred on or after November 29,

1990, is a permanent bar to naturalization — is an improper

construction of the INA.          Further, because the legal support for

                                        5
Tung’s argument that the requirement of good moral character is

“forward-looking” and functions not to punish the applicant’s

past misconduct but to assess who the applicant will be as a

citizen    in   the    future       comes          from      non-relevant     authority,          we

reject this argument.

       Finally, Tung challenges the district court’s determination

that the waiver he received under former § 212(c) of the INA had

no    bearing     on   the    status          of       his    robbery    conviction        as     an

aggravated      felony       and    thus       no       bearing     on   whether      he    could

establish good moral character.                           We reject this challenge as

meritless as well.             See 8 U.S.C. § 1429 (2012); Esquivel v.

Mukasey,    543 F.3d 919,       922    (7th          Cir.   2008)    (noting       that    a

§ 212(c) waiver merely waives the finding of excludability, not

the basis for excludability); Amouzadeh v. Winfrey, 467 F.3d
451, 458 (5th Cir. 2006) (“A waiver under section 212(c) does

not    remove   an     aggravated         felony          conviction        from    an   alien’s

record.”); Chan, 464 F.3d at 295 (noting that a § 212(c) waiver

does      not      pardon          or         expunge           a    prior         conviction);

Rodriguez-Munoz v. Gonzales, 419 F.3d 245, 248 (3d Cir. 2005)

(noting    that    the    “grant        of     []       section     212(c)    relief       merely

waives the finding of deportability rather than the basis of the

deportability itself” and that “the crimes alleged to be grounds

for deportability do not disappear from the alien’s record for

immigration purposes” (internal quotation marks and alteration

                                                   6
omitted));    see    also     Alocozy       v.     USCIS,    704 F.3d 795,     798

(9th Cir.    2012)    (reiterating          that    a    finding      of     good    moral

character    is   “not    a   statutory         prerequisite     or    necessarily      a

consideration       for   relief          under    section     212(c)”         (internal

quotation marks omitted)).

       Tung fails to establish reversible error by the district

court, and we therefore affirm its judgment.                       We dispense with

oral   argument     because        the    facts    and   legal     contentions        are

adequately   presented        in    the    materials     before     this      court    and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                            7